UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT
                          ___________________

                              No. 11-2093
                          ___________________

MICHELE FIELDS,

                  Plaintiff - Appellant,

           v.

VERIZON SERVICES CORPORATION,

                  Defendant - Appellee.

                          ___________________

Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:10-cv-02484-AW)
                       ___________________

Argued:   May 16, 2012                      Decided:   August 9, 2012
                          ___________________

Before NIEMEYER and KEENAN, Circuit Judges, and Robert J. CONRAD,
Jr., Chief United States District Judge for the Western District of
North Carolina, sitting by designation.
                        ___________________

Affirmed by unpublished per curiam opinion.
                       ___________________

ARGUED: Susan Laiken Kruger, ALAN LESCHT AND ASSOCIATES, PC,
Washington, D.C., for Appellant.    Emmett F. McGee, Jr., JACKSON
LEWIS, LLP, Baltimore, Maryland, for Appellee.     ON BRIEF: Alan
Lescht, ALAN LESCHT AND ASSOCIATES, PC, Washington, D.C., for
Appellant.    Clifton R. Gray, JACKSON LEWIS, LLP, Baltimore,
Maryland, for Appellee.
                        ___________________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This appeal arises from the interaction of a company’s efforts

to evaluate employees and effect reductions in force (“RIFs”) during

a time period in which one employee, Plaintiff-Appellant Michele

Fields (“Fields”), was diagnosed with, and subsequently received

treatments for, breast cancer.     On June 29, 2010, after she was the

subject of a RIF, Fields filed suit in state court in Maryland,

accusing Defendant-Appellee Verizon Services Corporation (“Verizon”)

of engaging in unlawful disability discrimination when it terminated

her.       Fields based her claim on Article 1, Section 27-19 of the

Montgomery County Code.1     The case was removed to the District Court

of Maryland on September 9, 2010 pursuant to 28 U.S.C. §§ 1331, 1332

and 1441.      The district court granted summary judgment for Verizon

on September 13, 2011 and Fields timely filed her notice of appeal

on October 10, 2011.       This Court has jurisdiction pursuant to 28

U.S.C. § 1291.       For the reasons set forth below, we affirm the

judgment of the district court.




       1
       Fields’s complaint also alleged a claim for retaliation in
violation of the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq.   Because she did not, in her opening briefs, present any
argument on that claim, we conclude that she has waived any
argument on the issue.

                                    2
                                     I.

     Michele Fields worked for Verizon for twenty-seven years.2

During that time, Verizon conducted annual evaluations by means of

a “Year-End Performance Assessment.”         Verizon assigned one of four

ratings to each of its employees: leading, performing, new or

developing.    “New”    was   used   to     indicate   that   an   employee’s

achievement could not be evaluated due to his or her short tenure

in the position.       “Developing” indicated that improvement was

needed.

     In December 2008, Fields’s Manager, Eva Drum (“Drum”), rated

all of her team members as “performing” for the Year-End Performance

Assessment and then ranked them.          Drum ranked Fields as 4th out of

5 Senior Consultants on her team.3




     2
        Fields worked as a Senior Consultant in Verizon’s
Requirements Group. The general function of the Requirements Group
is to create documents used to generate technical designs and
application codes that detail the behavior and functionality for
the ordering and billing processes of Verizon’s consumer and
business products.    In early 2009, the Requirements Group was
comprised of nineteen Senior Consultants and Specialists and six
Managers.   Each of the Managers oversaw a team with a specific
focus. Fields’s Manager was Eva Drum and Drum’s team oversaw the
build-out of Verizon’s Converged Front end Engine (“CoFEE”) system,
which is used by Verizon sales representatives to place orders,
including Fiber Optic Service (“FiOS”) orders, review bills and
make adjustments.    Another Requirements Group Manager, Joseph
Borrelli, oversaw a team focused exclusively on FiOS-related
projects.
     3
       After the 5th ranked Senior Consultant was transferred in
the June 2009 RIF, Fields became the lowest-ranked member of Drum’s
team.

                                     3
      In April 2009, months after Fields’s low 2008 year-end rating,

she was diagnosed with breast cancer.                       She underwent surgery,

chemotherapy and radiation, causing her to be out of work full time

for approximately four months and part time for an additional three

months.      Fields was finally healthy enough to return to work full

time on November 23, 2009.

      During this time period, Verizon executed two RIFs using

employee rankings.          The first RIF occurred in June 2009.                 At that

time,      everyone    in    the    Requirements           Group    was    assessed    as

“performing”     or    “leading,”         because    any     employees      assessed   as

“developing” were terminated in previous RIFs.                     Drum declared that

she did not take Fields’s cancer into consideration in any way when

she ranked Fields in June 2009, and confirmed that she used the same

criteria for determining rankings for the December 2008 Year-End

Performance Ratings as for the June 2009 RIF.

      To    facilitate      the    June    2009     RIF,    the    Requirements     Group

Managers participated in a conference call and discussed each of the

nineteen Senior Consultants and Specialists in the Requirements

Group, ranking them according to their subject matter expertise,

business knowledge, and the types of projects each supported.

Although Fields had been off work for almost two months, Drum never

mentioned Fields’s breast cancer or related absence during the call.

In   fact,    Fields    testified         that    she   felt      Drum    was   generally

“supportive” during her treatment and recovery, and that she was

“always treated fairly” by Drum.                 The Managers came up with a list

                                            4
and in June 2009, Verizon terminated or transferred the four lowest-

ranked employees–those ranked 16th through 19th.     Fields, ranked

13th, was not terminated in this RIF.

     The second RIF occurred on November 24, 2009.    After becoming

Director of the Requirements Group in September of that year (in

addition to being Director of the Testing Group), Joseph Milla

(“Milla”) learned that there would be another RIF affecting both

groups and requiring Milla to lay-off eleven employees. As a result

of being Director over the Testing Group for fourteen years, Milla

had substantial insight into the skill sets and expertise of the

group’s employees.   Because he had only supervised the Requirements

Group for one month, Milla asked the Requirements Group Managers to

provide him with a list ranking the fifteen remaining Senior

Consultants and Specialists in that group.

     The Requirements Group Managers concluded that there was no

need to change the list they generated for the June 2009 RIF because

the subject matter expertise and skill sets of the employees had not

significantly changed in the few months between June and October.

Therefore, the ranking list provided to Milla for the November 2009

RIF was identical to the list for the June 2009 RIF, except for the

absence of the employees previously ranked 16th through 19th who

were terminated or transferred in the June RIF.

     Milla initially determined that the three lowest-ranked members

of the Requirements Group would be selected for the November 2009

RIF–i.e. those ranked 13th through 15th.     Fields was ranked 13th,

                                  5
Ernestine Garlick (“Garlick”) was ranked 14th, and William Lesiak

(“Lesiak”) was ranked 15th.           In addition, Milla selected eight

employees from the Testing Group for termination pursuant to the

RIF.

       After   his   initial   selection      of   eleven   employees   to   be

terminated, Milla learned that he could save two employees from

losing their jobs.     Milla felt it would be the most “fair” for him

to retain one employee from the Testing Group and one from the

Requirements Group.      For the Requirements Group, Milla considered

employees ranked 13th (Fields) and 14th (Garlick), both of whom

worked in Maryland.      Milla called Fields’s and Garlick’s Managers

to ascertain who had the most relevant and valuable skill set and

should be saved from the RIF.

       Garlick’s Manager Joseph Borrelli (“Borrelli”) explained that

Garlick’s work was focused on projects directly concerning Verizon

FiOS.   Borrelli opined that FiOS was Verizon’s premiere product and

that it would be sensible to retain those Requirements Group

employees, such as Garlick, who focused on and had expertise in

FiOS-related projects.

       Fields’s Manager Drum explained that Fields’s skill sets and

subject matter expertise were focused on Verizon’s CoFEE system.

According to Milla, Drum was an “advocate” for Fields, explaining

that Fields “was a performing employee” and that “she was valuable

to   the   corporation.”       When   Milla    asked   Drum   about   Fields’s

experience working on projects related to Verizon FiOS, however,

                                       6
Drum conceded that Fields’s FiOS experience was limited.             Fields

served as the primary lead on several projects that included FiOS

products, but her team focused on projects related to the CoFEE

system.   Indeed, Fields testified that in 2008 and 2009, she spent

nearly all of her time working on the build-out of the CoFEE system.

Drum did not disclose Fields’s breast cancer or related absence to

Milla during this call, or at any other time.

      In the end, Milla “agreed with Mr. Borrelli’s assessment that

Verizon FiOS was the premiere product of Verizon and the line of

business expanding most rapidly, and that retaining an employee such

as Ms. Garlick, who already had significant experience and expertise

in working on Verizon-FiOS related projects, made the most sense for

the Requirements Group from a strategic and business standpoint.”



                                   II.

      We review the district court's grant of summary judgment de

novo, viewing the facts and inferences drawn therefrom in the light

most favorable to the nonmoving party.         See E.E.O.C. v. Navy Fed.

Credit Union, 424 F.3d 397, 405 (4th Cir. 2005).         Summary judgment

is   appropriate   when   “the   pleadings,     depositions,     answers    to

interrogatories,    and   admissions     on   file,   together    with     the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.”      Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (citing FED . R. CIV . P. 56(c)).      The “mere existence of some

                                    7
alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment . . . .

Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary

judgment.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).



                                      III.

                                       A.

     Fields claims that she was unlawfully terminated by Verizon due

to her disability in violation of Montgomery County Code (“MCC”)

Article 1, Section 27-19, which prohibits employers from discharging

or otherwise discriminating against an individual on the basis of

disability.     See MCC, Art. 1, § 27-19.            Section 27-6 of the MCC

defines    disability     as   “a   physical    or   mental   impairment   that

substantially limits one or more of an individual's major life

activities, a record of having such an impairment, being associated

with an individual with a disability or being regarded as having

such an impairment . . . .”         Id. at § 27-6.

     The     Montgomery    County     Code     tracks   the   Americans    with

Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), in all relevant

respects and we accordingly look to ADA cases to analyze Fields’s

claim.     See Heiko v. Colombo Savings Bank, F.S.B., 434 F.3d 249,

254-55 (4th Cir. 2006); see also Cohen v. Montgomery Cnty. Dep't of

Health & Human Servs., 817 A.2d 915, 922-25 (Md. Ct. Spec. App.

                                        8
2003) (interpreting the disability discrimination provisions in the

Montgomery County Code as congruent with the ADA); Ridgely v.

Montgomery Cnty., 883 A.2d 182, 193 (Md. Ct. Spec. App. 2005)

(looking to federal decisions interpreting the ADA for guidance in

interpreting the MCC).         But see MCC § 27-1 (“The prohibitions in

this    article   are    substantially    similar,   but    not   necessarily

identical, to prohibitions in federal and state law.”).            Fields did

not    submit   any   direct   evidence   of   disability    discrimination.

Therefore, to survive summary judgment, Fields must establish a

circumstantial case under the burden shifting framework set forth

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Ennis

v. Nat’l Ass'n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir.

1995) (holding that the McDonnell Douglas scheme of proof applies

to claims brought under the ADA).

       First, Fields must establish a prima facie case of wrongful

termination. Texas Dept. of Cmty. Affairs v. Burdine, 450 U.S. 248,

252-53 (1981). If Fields “succeeds in proving the prima facie case,

the burden shifts to the defendant ‘to articulate some legitimate,

nondiscriminatory reason’” for Fields’s termination.              Id. at 253

(quoting McDonnell Douglas, 411 U.S. at 802).          If Verizon carries

this burden, Fields “must then have an opportunity to prove by a

preponderance of the evidence that the legitimate reasons offered

by the defendant were not its true reasons, but were a pretext for

discrimination.”        Id. (citing McDonnell Douglas, 411 U.S. at 804);



                                      9
see also Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d

277, 285 (4th Cir. 2004).

     The district court found that Fields failed to establish a

prima facie case of discrimination under Mitchell v. Data Gen.

Corp., 12 F.3d 1310 (4th Cir. 1993),4 because (1) “Fields was not an

individual with a disability as defined by the MCC at the time her

employment was terminated in November 2009,” and (2) “the employees

retained by Verizon were not performing at a lower level than

Fields.”   Fields v. Verizon Servs. Corp., No. 10-cv-02484-AW, 2011

WL 4102087, at *5, 7 (D. Md. Sept. 13, 2011).   “Even if Fields had

established a prima facie case,” the district court went on to hold,

“Verizon has presented legitimate, non-discriminatory reasons for

terminating Fields pursuant to the RIF: Fields’[s] lack of direct,



     4
       The parties argued the prima facie test set forth in
Mitchell, which states that “the plaintiff must show that (1) he
was in the protected age group; (2) he was discharged; (3) at the
time of the discharge, he was performing his job at a level that
met his employer's legitimate expectations; and (4) following the
discharge, he was replaced by an individual of comparable
qualifications outside the protected class.” 12 F.3d at 1315 (age
discrimination). This Court, however, has noted its preference for
using the test enunciated in Ennis in the ADA context, which
requires the plaintiff to show that (1) she was in the protected
class; (2) she was discharged; (3) at the time of the discharge,
she was performing her job at a level that met her employer's
legitimate expectations; and (4) her discharge occurred under
circumstances that raise a reasonable inference of unlawful
discrimination. See Ennis, 53 F.3d at 58-59; see also Rohan v.
Networks Presentations LLC, 375 F.3d 266, 272 n.9 (4th Cir. 2004);
Rhoads v. FDIC, 257 F.3d 373, 387 n.11 (4th Cir. 2001); Haulbrook
v. Michelin N. Am., Inc., 252 F.3d 696, 702 (4th Cir. 2001).
Despite the fact that the district court used a different prima
facie test, the pretext analysis is the same under either standard
and precludes Fields from relief.

                                 10
significant       requirements     experience        working      on   FiOS-related

projects.”      Id. at *7.       Finally, the district court found that

Fields    did   not   present    “any     evidence    to   show    that   Verizon’s

legitimate,     non-discriminatory        reasons     were     pretextual.”        Id.

Because    we   agree   that     Fields    failed     to   meet    her    burden    of

establishing that Verizon’s stated reason was actually a pretext for

unlawful discrimination, McDonnell Douglas, 411 U.S. at 804, we hold

that the district court properly granted summary judgment in favor

of Verizon.

                                          B.

     Assuming arguendo that Fields established a prima facie case

of discriminatory termination, Verizon articulated a legitimate,

nondiscriminatory reason for Fields’s termination: Fields’s relative

lack of experience in the area most relevant to Verizon at the time

of the November 2009 RIF. See (J.A. 130-31); Duke v. Uniroyal Inc.,

928 F.2d 1413, 1418 (4th Cir. 1991) (age discrimination) (“When the

[RIF] selection process is based on performance, the criterion is

more a question of relevant performance than one of not meeting

employer expectations.”).          In 2009, Verizon viewed FiOS as the

strategic focus of the company.5           (J.A. 130-31).         Verizon retained

Garlick    over    Fields   because       Garlick    had     direct,     significant

requirements experience working on FiOS-related projects.                     (J.A.


     5
       Fields even agreed that FiOS was the “primary strategic
product” for Verizon and that Verizon was putting a greater
emphasis on the FiOS product than its other existing products.
(J.A. 35-36).

                                          11
117-18).      Garlick’s   group   worked   exclusively     on   FiOS-related

projects and, accordingly, all of the members of her group were

protected from the RIF.       (J.A. 117-18; 120-21).            In contrast,

Fields’s team focused on the CoFEE system and while Fields had some

experience working with FiOS in varying degrees, she admitted that

she never worked on any projects exclusively focused on FiOS. (J.A.

25, 31, 34).

     Selecting an employee for termination pursuant to a RIF because

she does not have sufficient experience in the area most important

to the present and future needs of the company is a legitimate,

nondiscriminatory reason for termination.        See Duke, 928 F.2d at

1418 (describing as legitimate and nondiscriminatory the stated

reason   of   discharging   plaintiffs     pursuant   to   a    RIF   because

plaintiffs “were the least qualified for the existing and future

needs of [defendant employer]”).         In Mereish v. Walker, 359 F.3d

330, 335 (4th Cir. 2004), the defendant employer, United States Army

Medical Research Institute for Infectious Diseases (“USAMRIID”),

terminated the plaintiffs pursuant to a RIF.             USAMRIID’s stated

reason for their termination was “to ensure that the technical

skills possessed by the USAMRIID employees after the RIF would match

the changing nature of the threats to which the agency was designed

to respond–namely, biological war and terrorism.”          Id.    This Court

found that “[s]uch a strategic business decision constitutes a

legally sufficient justification for appellants’ termination.” Id.

Verizon’s stated reason that it terminated Fields because of her

                                    12
relative      lack   of     FiOS    experience     constitutes    a   legitimate,

nondiscriminatory reason for Fields’s termination.                    The burden

shifts to Fields to offer evidence that the articulated reason for

her termination is pretextual.

                                         C.

       Fields argues that Verizon’s stated reason for her termination

was a pretext for discrimination.             (Doc. No. 17 at 28).           First,

Fields argues        that   her higher ranking is proof that she was

performing better than Garlick, and that Drum and Milla illegally

took    her    cancer     into     consideration    when    selecting      her     for

termination.         (Id.   at     28-29).    According     to   Fields,    Milla’s

explanation that Fields did not have as much FiOS experience was

only a cover for the actual reason she was selected for the RIF–her

cancer and related absence.           (Id. at 28-31).      Second, and in direct

conflict with her first argument, Fields attacks the ranking system

as unfair, subjective and artificial.                 (Id. at 29-30).            This

argument undermines the only evidence that Fields presented of

discrimination–her termination despite her slightly higher rank.

                                         1.

                                         a.

       Fields contends that Drum illegally took her cancer and related

absence into account when she evaluated and ranked Fields.                       (Doc.

No. 17 at 30).       Fields states that she “served as the primary lead

on several projects that included FiOS products,” (J.A. 143), and

that she worked with FiOS when she traveled to call centers to

                                         13
support the launch of new FiOS projects. (J.A. 144). Fields argues

that Drum’s awareness of her work on FiOS-related projects and

visits to call centers should have led her to rank Fields higher

than she did.   (Doc. No. 17 at 30).     Because her rank was the direct

result of Drum’s input, Fields concludes that Drum must have been

motivated by her awareness of Fields’s cancer and frustration over

her absence when she ranked her so low.        See (id.).

     Fields’s pretext argument related to Drum is rebutted by the

evidence presented by both Fields and Verizon.               First, Fields

undercuts her own argument by offering significant evidence that

Drum did not hold any discriminatory animus toward her.               Fields

testified that Drum was “supportive” during her treatment and

recovery, (J.A. 39), that she was “always treated fairly” by Drum,

(J.A. 37), and that Drum never did or said anything to her to

suggest that Drum held Fields’s cancer or prolonged absence against

her, (J.A. 40).

     Second,    Verizon   offered   evidence   that   Drum   did   not   take

Fields’s cancer or related absence into consideration when ranking

Fields.   Drum testified that she never mentioned anything about

Fields having breast cancer during her conference calls with other

Managers in the Requirements Group.        (J.A. 219, 221).        Drum also

declared that she did not take Fields’s cancer into consideration

in any way when she evaluated and ranked Fields.6        (Id.).     Finally,


     6
      Other than offering her own opinion and speculation, Fields
did not present any evidence to discredit Drum’s testimony as

                                    14
Drum ranked Fields 4th out of 5 Senior Consultants on her team in

December 2008–months before Fields was even diagnosed with breast

cancer.    (J.A. 220).   After the 5th-ranked person was terminated in

the June 2009 RIF, Fields became the lowest ranked member on her

team. The consistency in Fields’s low ranking is further proof that

Drum did not take Fields’s cancer into consideration when ranking

her.

                                   b.

       Fields argues that Milla lied in his deposition and that his

dishonesty is evidence of pretext.      (Doc. No. 17 at 28).   Fields

contends that Milla was dishonest when he stated that (1) he did not

know Fields had cancer, and (2) a lack of FiOS-related experience

was the reason for her termination.     (Doc. No. 17 at 28).   This is

an accusation lacking evidentiary support. Fields did not offer any

evidence that Milla knew of Fields’s cancer or treatment.7       When


unreliable. See Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d
299, 308 (4th Cir. 2006) (finding unsupported speculation
insufficient to create a genuine issue of material fact); Goldberg
v. B. Green & Co., Inc., 836 F.2d 845, 848 (4th Cir. 1988)
(“Conclusory assertions that [defendant’s] state of mind and
motivation are in dispute are not enough to withstand summary
judgment.”) (citing Zoby v. American Fidelity Co., 242 F.2d 76, 80
(4th Cir. 1957) (a “bare contention that the issue is disputable
will not suffice” to resist a motion for summary judgment)).
       7
       Fields claims that she “proved Milla–the final decision
maker of the RIF–was aware of Fields’s disability and that she was
taking significant time off from work.” (Id.). Milla testified
that he knew that Fields had some kind of illness, but not that she
had breast cancer or was on short term disability. (J.A. 107).
Fields presented evidence that Milla received daily emails stating
“Fields-STD.” (J.A. 343, 345). These emails reported absences for
every employee who worked under Milla and standing alone do not

                                   15
Milla was given the opportunity to save two employees from the RIF,

he decided to pick one from the Requirements Group and one from the

Testing Group.   (J.A. 120, 129).       He called the Managers of the two

highest ranked employees selected for the RIF–Fields and Garlick–to

ascertain who had the most relevant and valuable skill set.          (J.A.

130).   Through these calls, Milla learned that Garlick was more

skilled than Fields in FiOS.       Because Milla regarded FiOS as the

more relevant and important skill set for the future of the company,

Milla selected Garlick as the employee to be saved from the RIF.

Fields herself testified that FiOS was the “primary strategic

product” for Verizon and that Verizon was putting a greater emphasis

on the FiOS product than its other existing products. (J.A. 35-36).

     So long as this decision to investigate beyond the bare face

of the first RIF’s rankings was not based on Fields’s cancer, this

Court will refrain from second-guessing Milla’s decision.         See Rowe

v. Marley, Co., 233 F.3d 825, 831 (4th Cir. 2005) (holding an

employer’s decision to discharge one employee over another is the

type of decision this court is reluctant to second guess); Anderson

v. Westinghouse Savannah River Co., 406 F.3d 248, 272 (4th Cir.

2005); Henson v. Liggett Grp., Inc., 61 F.3d 270, 277 (4th Cir.

1995) ("We have recognized the importance of giving an employer the

latitude   and   autonomy   to   make    business   decisions,   including


show that he lied about knowing Fields was on short term
disability. See Price v. Thompson, 380 F.3d 209, 214 n.1 (4th Cir.
2004) (finding that while a lie may be evidence of pretext, a
mistake of fact is not).

                                    16
workplace reorganization, as long as the employer does not violate

the ADEA."); E.E.O.C v. Clay Printing Co., 955 F.2d 936, 946 (4th

Cir. 1992) ("It is not . . . the function of this court to second

guess the wisdom of business decisions."); DeJarnette v. Corning,

Inc., 133 F.3d 293, 299 (4th Cir. 1998) (A federal court “does not

sit as a kind of super-personnel department weighing the prudence

of employment decisions made by firms charged with employment

discrimination . . . . Our sole concern is whether the reason for

which the defendant discharged the plaintiff was discriminatory.

Thus, when an employer articulates a reason for discharging the

plaintiff not forbidden by law, it is not our province to decide

whether the reason was wise, fair, or even correct, ultimately, so

long as it truly was the reason for the plaintiff's termination.”)

(quotations and citations omitted).      Milla worked in a different

state, and did not know anything about Fields’s or Garlick’s skills

or qualifications when he decided to call their Managers.         (J.A.

130).   There is no evidence that Milla’s decision to personally

research   Fields’s   and   Garlick’s   qualifications   was   based   on

discrimination.   (J.A. 131).

                                  2.

     Fields’s attempt to show pretext by arguing that Verizon’s

ranking system was unfair, subjective and artificial also fails.

To facilitate the selection process for the June 2009 RIF, Verizon’s

Requirements Group Managers ranked their members according to

subject matter expertise, business knowledge, and the types of

                                  17
projects each employee worked on.         (J.A. 218-19).   This Circuit has

previously approved similar criteria as valid, nondiscriminatory

measures of employee performance.         See Evans v. Techs. Applications

& Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996) (“Job performance and

relative employee qualifications are widely recognized as valid,

non-discriminatory bases for any adverse employment decision.”); see

also Anderson v. Westinghouse Savannah River Co., 406 F.3d at 257,

267 (approving of ranking system examining job expectations, quality

and   quantity   of   work,    position    scope,   support   to   achieving

commitments, feedback from others, awards and recognition, and

performance standards).       While Verizon’s objective factors were, to

some extent, subjectively employed, “the mere fact that subjective

criteria are involved in the reason articulated by an employer does

not prevent according it sufficient rebuttal weight to dispel the

inference of discrimination . . . .”        Page v. Bolger, 645 F.2d 227,

230 (4th Cir. 1981).     Verizon’s ranking system appears to be, for

the most part, objective and to the extent subjective criteria were

used, their application in the present case appears to be consistent

and even-handed.       Given the consistency of the results and the

objective   criteria    used    to   evaluate    the   Requirements   Group

employees, the Court does not find any reason to discredit the

application of Verizon’s ranking system to the present decision

involving Fields. See Page, 645 F.2d at 230 (“[I]t must be possible

for employers legally to make employment decisions that disfavor



                                     18
qualified minority employees on the basis of comparative evaluation

of their qualifications with those of other applicants.”).

       Fields’s disagreement with her low rank is insufficient to

discredit Verizon’s ratings system or stated reason for firing her.

Fields argument that her inability to attend work hobbled her

ranking is also unsubstantiated. The only support Fields offers for

the claim that her ranking and eventual termination were influenced

by her illness-related absence is her statement, “I feel like they

ranked me low because I was out.”                (J.A. 41).       Fields’s “own

assertions of discrimination in and of themselves are insufficient

to counter substantial evidence of legitimate nondiscriminatory

reasons for an adverse employment action.” Williams v. Cerberonics,

Inc., 871 F.2d 452, 456 (4th Cir. 1989); see also Evans, 80 F.3d at

960 (explaining that “[plaintiff’s] unsubstantiated allegations and

bald    assertions    concerning     her     own   qualifications       and   the

shortcomings    of    her   co-workers      fail       to   disprove   [defendant

employer’s]    explanation      or   show    discrimination”).           Fields’s

supposition is also refuted by the record.              Fields’s ranking at the

time of the November 2009 RIF was consistent with her ranking prior

to, and therefore, unaffected by, her April 2009 cancer diagnosis

and    subsequent    absence.    Drum      did   not    share   Fields’s   health

condition or leave of absence with the other Managers during the

conference calls for either the June 2009 RIF or the November 2009

RIF.    (J.A. 99, 219-21).      A discharged employee cannot attack an

employer’s ratings system that is objective and facially fair merely

                                      19
because she differs with the result. See Conkwright v. Westinghouse

Elec. Corp., 933 F.2d 231, 235 (4th Cir. 1991) (“The system . . .

used was objective and facially fair, even if it, like all human

endeavors,    was    imperfectly    administered.”).          Fields      has   not

proffered any evidence that the ranking process or her termination

were based on any discriminatory animus.



                                     IV.

     Even though we assume arguendo that Fields established a prima

facie case, her suit must be dismissed.                   Verizon put forward

evidence    that    Fields’s   relative    lack    of    direct   and    extensive

FiOS-related experience led to removal from her Senior Consultant

position.     The district court held that this was a legitimate,

nondiscriminatory reason for Fields’s termination, and we agree.

See Fields, 2011 WL 4102087, at *3.               Fields failed to meet her

burden of presenting evidence “that the employer’s stated reasons

were not its true reasons, but were a pretext for discrimination.”

Hill, 354 F.3d at 285; see also Ennis, 53 F.3d at 58 (“the plaintiff

bears the ultimate burden of proving that she has been the victim

of intentional discrimination”); St. Mary’s Honor Ctr. v. Hicks, 113

S. Ct. 2742, 2746-49 (1993) (summary judgment is appropriate unless

plaintiff    presents    adequate   evidence      that    employer      unlawfully

discriminated).       The district court’s decision granting summary

judgment in favor of Verizon is affirmed.

                                                                          AFFIRMED

                                      20